DETAILED ACTION
	In response to the Office Action mailed 10/07/2020, the amendments were received 01/07/2021:
Claims 1 and 12 have been amended.
Claim 10 was cancelled.
Claims 19-23 were previously withdrawn.
Claims 1-9 and 11-24 are pending. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-23 directed to Group II non-elected without traverse.  Accordingly, claims 19-23 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 19-23.
Please amend claim 1, line 8 by replacing “of the of the” with –of the--.
Please amend claim 12, line 12 by replacing “of the of the” with –of the--.

Allowable Subject Matter
Claims 1-9, 11-18, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DANI FOX/
Primary Examiner
Art Unit 2884